This ease is a prosecution of the defendant Yoeman, under an indictment for murder by means of poison. Yoeman, by her attorney, filed a motion, asking the Commion Pleas to direct the Prosecuting Attorney to permit her attorneys to inspect and m'ake a copy of a certain paper writing urporting to be signed by Yoeman, and purporting to1 be an alleged confession of said Yoeman, the demand for said inspection having been made under 11552 GC. The said confession was a part of the evidence submitted by! the prosecuting attorney! to the grand jury of the county, that returned the indictment against Yoeman. The court sustained the motion and directed the prosecuting attorney to permit Yoeman to inspect and make a copy of said confession. To this holding the prosecuting attorney at the timje excepted. Afterward the Common Pleas, upon the request of the prosecuting attorney, nollied the indictment.
The prosecuting attorney avers that the court errer in sustaining the nfotion, as 11552 GC. applies only to civil procedure, citing State v. Rhodes, 81 OS. 397.